Appellants have been granted leave to reargue these appeals by this court. (8 A D 2d 910.) The four claims arising out of the same automobile accident were tried together and the Court of Claims dismissed the claims upon the merits, finding, in substance, that there was no negligence on the part of the State which was the cause of the accident. This court unanimously affirmed the judgments of the Court of Claims. (7 A D 2d 558.) The Per Curiam opinion of this court therein recites a summary of the essential facts and they need not be repeated here. The principal issue is one of causation, and that in turn is dependent largely upon the location of the point where the Beni car began to skid. The evidence is that the patch of ice, from 15 to 18 feet long and extending from the east side of the highway 6 to 8 feet toward the center, was approximately 50 feet south of the south end of the bridge. The weight of evidence indicates that at this point the Beni car was in the process of passing the Preuss car, and *795that after such passing and after regaining its own side of the road, the Beni car skidded on the bridge itself. Breuss, who was then immediately behind the Beni ear, testified several times that when the Beni car skidded its right rear wheel struck the curbing on the east side, causing loss of control. There is. no • curbing except on the bridge itself. It seems to be clearly established that on the bridge itself the only ice on the east lane of the road extended from the curbing on the east side not to exceed two feet on a 25-foot highway. As Ave indicated in our previous decision, the trier of the facts was not bound to find that this was negligence. After re-examination of the record we are constrained to adhere to our previous decision, and the judgments appealed from are unanimously affirmed, without costs. Present — Poster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.